Citation Nr: 1332139	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to support a claim of entitlement to service connection for posttraumatic stress disorder ("PTSD") with bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Newark, New Jersey, which denied the claim.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge ("VLJ") sitting at Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.

The reopened claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2008 rating decision denied service connection for PTSD with bipolar disorder based on a finding that the Veteran did not have a diagnosis of PTSD medically-linked to a verified stressor.

2.  The evidence received since the August 2008 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD with bipolar disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD with bipolar disorder has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R.  § 3.159(b) (2012).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

The Veteran avers that he has PTSD with bipolar disorder as a result of three stressful incidences during active military service.  First, he states that, in late 1983, he was serving aboard the USS TICONDEROGA (CG 47) while it was stationed off the coast of Lebanon in support of the U.S. Marines in Beirut.  He says that, while acting as a lookout for the ship, he witnessed many casualties on land, which he could see through his binoculars.  He further states that, as a result of hostile enemy fire exchanged between the ship and the enemy forces on land, he was in fear for his life.  His second stressor involves having witnessed the crash of a Naval helicopter while he was serving aboard the USS FIFE (DD -991) in September 1985.  He states that he was frightened because the crash occurred very close to where he was standing and he was almost hit.  The Veteran states his third stressor occurred when he saved his best friend from committing suicide during an engine room fire aboard the USS FIFE.

As noted above, in an August 2008 rating decision, the Veteran's claim of entitlement to service connection for PTSD with bipolar disorder was denied on the basis that the Veteran did not have a diagnosis of PTSD medically-linked to a verified stressor.  Although the RO noted that the Veteran had a diagnosis of PTSD and it had been able to verify the occurrence of a helicopter crash aboard the USS FIFE, there was no evidence medically-linking the Veteran's PTSD to that specific stressor.  Moreover, the RO concluded that the Veteran's claimed stressor of having witnessed live incoming and outgoing artillery from the USS TICONDEROGA could not be verified because it determined that, based on his military occupational specialty ("MOS") as a radioman, it was more likely that he was inside the ship rather than serving as a lookout. But see Pentecost v. Principi, 16 Vet. App. 124   (2002) (A veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.); Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

At the time of the August 2008 rating decision, the evidence of record included the Veteran's available service treatment and personnel records, the latter of which includes a reply from the United States Armed Services Center for Research of Unit Records ("USASCRUR") showing that he was stationed aboard the USS TICONDEROGA in November and December 1983, at which time, as a result of hostile ground fire directed against reconnaissance aircraft, the ship provided gunfire in support of U.S. Marines in Beirut on several occasions; a history of the Veteran's in-service assignments showing that he was stationed aboard the USS FIFE from September 1984 until April 1986; a command history of the USS FIFE from the Department of the Navy, which shows that in September 1985, an HH-46 helicopter crashed on the deck of the ship without serious injuries to any of the 16 personnel aboard the helicopter or reports of any casualties to personnel on deck; and an October 2002 VA mental disorders examination , which indicated diagnoses of bipolar disorder, PTSD and alcohol dependence, in remission, but without an opinion from the examiner linking the Veteran's PTSD to any specific stressor.  The RO also considered the Veteran's personal written statements in support of his claim.  Accordingly, the RO decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

According to the United States Court of Appeals for Veterans Claims ("Court"), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In June 2009, the Veteran submitted a request for a VA examination, which the RO interpreted as a request to reopen his previously-denied service connection claim.  In a March 2010 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's claim and denied the claim on the merits.

The new evidence also includes a transcript of the Veteran's testimony from the October 2011 hearing before the Board, in which he provided additional details concerning his claimed stressors.  In this regard, the Board observes that, although the Veteran's reported stressors involving witnessing combat and incoming artillery from the USS TICONDEROGA and seeing a helicopter crash aboard the USS FIFE were of record at the time of the August 2008 rating decision, it appears that his third claimed stressor, involving rescuing his friend from an attempted suicide, was not considered during the previous denial, as the Veteran did not previously report this incident. This new stressor constitutes new and material evidence to reopen the claim.  As noted above, however, when determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, supra.

In  the case of  Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.   Id. at 121.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

In this respect, the Board observes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board concludes that the Veteran's reported stressors (some of which have been verified), constitute new and material evidence that satisfies the low threshold requirement to reopen the previously disallowed claim.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for PTSD with bipolar disorder is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran currently has (or has had at anytime during the pendency of this claim) PTSD as a result of either of his verified in-service stressors.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

In addition, as the claims folder only contains the Veteran's VA treatment records through July 2008, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his claimed PTSD with bipolar disorder or any other mental health disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's mental health treatment for PTSD with bipolar disorder (or any other diagnosed mental health disorder) since July 2008 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether he has PTSD (or whether PTSD was diagnosed during the pendency of this claim) or any other psychiatric disability that is related to active military service.  Any tests deemed necessary should be conducted and the complete claims folder, along with a copy of this REMAND, must be provided to the examiner.  The examiner must review the complete claims folder in conjunction with the examination and must note in his/her examination report that the claims folder was reviewed.  The examiner should elicit from the Veteran a thorough history of his symptomatology both during and since active duty service.  The examiner should specifically note that the Veteran's claimed in-service stressors involving witnessing incoming artillery from hostile enemy forces in Beirut while serving aboard the USS TICONDEROGA and having witnessed a helicopter crash aboard the USS FIFE (without evidence of any casualties or severe injuries to either the Veteran or other crewmembers) have been independently verified, and thus are deemed by the Board to be true.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosis of PTSD (either during this examination, or at any time during the pendency of the Veteran's claim since June 2009) or any other psychiatric disability is the result of either of his verified in-service stressors, or is otherwise related to some incident of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


